Citation Nr: 1423617	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant had active military service from October 1972 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence was not received to reopen the appellant's claim for service connection for a psychiatric disorder.

In December 2010, the appellant testified during a Board hearing at the RO.  A transcript of the hearing is of record.

In an April 2011 decision, the Board reopened the appellant's previously denied claim for service connection for a psychiatric disorder, including anxiety and PTSD, and remanded the reopened claim to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment records, dated from March 2008 to September 2011, include assessments of depression, an anxiety disorder, not otherwise specified (NOS), dysthymia, an adjustment disorder, NOS, PTSD, and a personality disorder.

An August 2011 VA examination report shows that the appellant gave a history of not knowing his biological parents and living in foster homes until age 14 when he left and lived on his own.  He had a long history of physical abuse in the foster homes.  The VA examiner noted that the appellant's sentinel events (other than stressors) included abandonment by parents when he was young, and a long history of physical abuse related to early foster home placement.

The examiner diagnosed the appellant with a mood disorder, NOS, and a personality disorder, NOS, with schizoid and dependent personality features, that were less likely than not (less than 50 percent probability) incurred in active service.  The examiner found that the appellant's personality disorder contributed to depression and anxiety and vice versa.  His history of early abuse contributed to anxiety and depression and adoption of schizoid and dependent personality features to cope.

According to the VA examiner, the appellant's anxiety and depression with personality disorder originated as a result of a history of abandonment and rejection in early life.  Notable physical abuse in foster home also was a contributing factor.  The Veteran was discharged from service related to emotional and personality factors that were correlated with his military experience but not causative.

But, in a February 2014 written statement, the appellant's representative, argued that the appellant had childhood physical abuse and poor care in foster homes that caused a psychiatric condition that was aggravated by military service.  

The appellant's October 1972 enlistment examination report is negative for complaints or findings of a psychiatric disorder.  On a report of medical history completed at that time, the appellant denied having or ever having had depression, nervousness, or other psychiatric symptoms.  Therefore, he is presumed sound at service entrance and that presumption can only be rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated in service.  38 U.S.C.A. § 1111 (West 2002).  It is unclear whether the examiner found that the appellant's current psychiatric disability clearly and unmistakably pre-existed service and was not aggravated by active service. 

Service records include a March 1973 Review of Administrative Discharge, noting that a military psychiatrist found that the appellant had a severe character and behavior disorder, specifically a passive-dependent personality, manifested by helplessness, dependency, and manipulative behavior, that made him unsuitable for further duty.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

From his rationale, it is unclear whether the VA examiner found that the appellant's psychiatric disability was clearly and unmistakably not aggravated in service beyond the normal progression of the disease.  

Further, although assessments of depression, an anxiety disorder, NOS, dysthymia, PTSD, and an adjustment disorder, NOS, were not diagnosed in August 2011, the examiner must still discuss whether, at any time during the appeal period, a valid diagnosis of an anxiety disorder, NOS, dysthymia, PTSD, and an adjustment disorder, NOS, existed and, if so, whether any disorder is at least as likely as not due to the military service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the appellant's claims file to the VA examiner who conducted the Veteran's August 2011 VA mental disorders examination for further comment on the etiology of the claimed psychiatric disorder. 

a. The examiner should opine as to whether any current psychiatric disability (any psychiatric disability diagnosed since April 2008) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

b. The examiner should state whether, at any time since April 2008, it is at least as likely as not that the appellant has depression, an anxiety disorder, NOS, dysthymia, and an adjustment disorder, NOS.  If so, the examiner should state whether such disability is at least as likely as not due to or the result of the appellant's active military service.

c.  The examiner should also indicate whether it is at least as likely as not that, at any point since April 2008, the Veteran has carried a valid diagnosis of PTSD.  If so, the stressor upon which such diagnosis is based should be identified.  If the VA examiner disagrees with any prior psychiatric diagnosis made during the pendency of the Veteran's appeal, the examiner should reconcile this finding with evidence of any such prior diagnosis of record.

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

d. The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable. 

e. The examiner should provide reasons for each opinion given. 

f. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

g. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

h. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



